Order filed February 11, 2020




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00756-CR
                                 ____________

                  MICHEAL ANTHONY PAIZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1575130

                                   ORDER

      Appellant’s appointed counsel, Terrence A. Gaiser, filed a brief concluding
the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396
(1967). On January 16, 2020, we informed counsel that to comply with the
requirements set forth in Anders, a Motion to Withdraw as counsel for appellant
must be filed.
      As of this date, no response has been filed. Accordingly, we order counsel to
file a motion to withdraw within 10 days of the date of this order. If counsel
fails to comply, his brief may be stricken and the appeal abated for appointment of
new counsel.



                                     PER CURIAM




Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.